Title: From George Washington to the United States Senate and House of Representatives, 21 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States January 21st 1794.
          
          It is with satisfaction I announce to you, that the alterations which have been made by
            law in the original plan for raising a duty on spirits distilled within the United
            States, and on Stills, cooperating with better information, have had a considerable
            influence in obviating the difficulties, which have embarrassed that branch of the
            public revenue. But the obstacles, which have been experienced, though lessened, are not
            yet entirely surmounted; and it would seem that some further legislative provisions, may
            usefully be superadded; which leads me to recall the attention of Congress to the
            subject. Among the matters, which may demand regulation, is the effect, in point of
            organization, produced by the separation of Kentuckey from the State of Virginia; and
            the situation, with regard to the law, of the Territories North west and South west of
            the Ohio.
          
          The laws respecting Lighthouse establishments require as a condition of their permanent
            maintenance, at the expence of the United States, a complete cession of soil and
            jurisdiction. The cessions of different States having been qualified with a reservation
            of the right of serving legal process within the ceded jurisdiction, are understood to
            be inconclusive, as annexing a qualification not consonant with the terms of the law. I
            present this circumstance to the view of Congress, that they may judge whether any
            alteration ought to be made.
          As it appears to be conformable with the intention of the “ordinance For the Government
            of the territory of the United States, northwest of the river ohio,” although it is not
            expressly directed, that the laws of that territory should be laid before Congress, I
            now transmit to you a copy of such, as have been passed from July to December 1792,
            inclusive; being the last which have been received by the Secretary of State.
          
            Go: Washington
          
        